PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/503,055
Filing Date: 10 Feb 2017
Appellant(s): BEMIS COMPANY, INC.



__________________
Lynn M. Nett
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/01/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/01/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 3-5, 18-27 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Renger (20040180118).
Renger discloses package (figs 1-6 including fig 3 with laminate including top, bottom with upper and lower surfaces in fig 3), films (first film 2, 8, with layers on 7 and also including the below interior frangible layer with psa; second film 1; where 1 is exterior of package; with respect to being “different”, the Office notes that the prior art states the above two films of different materials, different shapes, different sizes, etc.), lamination layer (3 which includes an interior of a first section, as shown in the below annotated figure), first sealing section having an interior surface (a section that includes the lamination layer 3 or a portion thereof, as well as 1 or a portion thereof; where the above section only includes a lamination layer and a second film; see section below in annotated figure at least including boxed in portion, whereby the interior surface is the surface adhered to the other interior surface by the below heat seal seam), second sealing section having an interior surface (another section comprising portions of first film, lamination layer, and second film; see sections below at least including other boxed in portion, whereby the interior surface is the surface adhered to the other interior surface by the below heat seal seam), 

    PNG
    media_image2.png
    425
    735
    media_image2.png
    Greyscale

side edges (edges such as perimeter of device), seam with an interface within seam (adjacent 13; heat seal in paragraph 44; see annotated figure above including the surfaces adhering to one another); first fin seal (seal along exterior that includes seam); interior frangible layer comprising psa (adjacent 4, 13, 11, paragraph 71), first exterior layer and second exterior layer (layer on either side of frangible layer such as 2, 8 in fig 3); either vertical flow wrap or horizontal flow wrap (as the user can orient the device either vertically or horizontally); extruded and oriented film (paragraphs 25, 31). 
Further, with respect to the materials, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416. With respect to the ranges provided, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range (such as to thicknesses) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.
(2) Response to Arguments
Appellant provides legal standards and summaries in Appellant’s own words and Appellant includes Appellants new annotations on the figure that was already annotated by the Office on page 14.  The Office notes that the annotated figure provided by Appellant is incorrect and the correct version is provided below.  The first section is the slice section provided in the below arrangement with 

    PNG
    media_image2.png
    425
    735
    media_image2.png
    Greyscale

the lamination layer (3) and the second film (1) while the second section is the slice section provided in the above arrangement with the first film (2/8 with portion between 2 above adjacent 4/3), and also with the lamination layer (3) and the second film (1).    Appellant states on page 13, “Renger fails to disclose at least that the alleged second sealing section comprises the first film, the lamination layer and the second film and having an interior surface, wherein the interior surface of the second sealing section is the first film. In particular, the broadest reasonable interpretation of the claims requires that there is a “sealing section” comprising the first film, the lamination layer and the second film. Appellant submits that the annotated FIG. 3 provided by the Office Action draws an arbitrary box around two different sections to allegedly provide the claimed sealing section. However, Appellant submits that the broadest reasonable interpretation of the claim term “sealing section” requires only one section of the laminate and must also be part of the seal.”.   In reference to the above, the Office notes that Appellant has provided the word “section” in Appellant’s claims.    The Cambridge dictionary defines section as “a very thin slice of a part of an animal, plant, or other object made in order to see its structure”.    Therefore, by definition in the above arrangement in figure 3 both of the thin slices provided by the rectangular boxes are indeed sections.  Appellant has failed to provide any subject matter within the claims that prevents the above.  Appellant then provides Appellant’s incorrect version of the annotated figure 3 provided by the Office and then states “As can be seen from the [Appellant’s] annotated FIG. 3…the Office Action draws an arbitrary box around two separate, unrelated sections that are not connected in anyway. Appellant submits that these two sections cannot reasonably considered together to provide the claimed “second sealing section”.      Appellant’s statements are based on Appellant’s incorrect version of the annotated figure 3 and therefore Appellant’s arguments are not commensurate in scope with the outstanding rejection.  The Office again emphasizes that the sections provided by the Office are not “arbitrary” as Appellant contends.  As established above, the slices provided by the Office are sections, by definition.  The Office also notes that Appellant states that the Office has provided “two separate, unrelated sections”.  First, the Office notes that Appellant is admitting that there are indeed two separate sections provided in the correct annotated version of Figure 3.  Further, as to “unrelated”, nowhere has Appellant provided the word or the equivalent that the sections must be “related”.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., related, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instead in reference to the above, Appellant has merely provided in the claim 1 “wherein the laminate comprises a first sealing section, the first sealing section comprising only the lamination layer and the second film and having an interior surface, and a second sealing section, the second sealing section comprising the first film, the lamination layer and the second film and having an interior surface, wherein the interior surface of the first sealing section is the lamination layer and wherein the interior surface of the second sealing section is the first film”.  Renger discloses a first film (2, 8, with layers on 7 and also including an interior frangible layer with psa as in paragraphs 70-72 including portion between 2 also adjacent 4 in figure 3), second film (1; where 1 is exterior of package), lamination layer (portion of 3 which includes an interior of a first section, as shown in the above annotated figure), first sealing section having an interior surface (a section that includes  lamination layer 3 or a portion thereof, as well as 1 or a portion thereof; where the above section only includes a lamination layer and a second film; see section above annotated figure at least including boxed in portion, whereby the interior surface is the surface adhered to the other interior surface by the below heat seal seam), second sealing section having an interior surface (another section comprising portions of first film 2/8, lamination layer 3, and second film 1; see sections above at least including other boxed in portion, whereby the interior surface is the surface adhered to the other interior surface by the below heat seal seam).  Therefore, the prior art discloses “wherein the laminate comprises a first sealing section, the first sealing section comprising only the lamination layer and the second film and having an interior surface, and a second sealing section, the second sealing section comprising the first film, the lamination layer and the second film and having an interior surface, wherein the interior surface of the first sealing section is the lamination layer and wherein the interior surface of the second sealing section is the first film” as claimed.
On page 14, Appellant then states “to the extent that the first “section” in the annotated FIG. 3 above provides a section comprising the first film, the lamination layer and the second film and having an interior surface, wherein the interior surface of the second sealing section is the first film, Appellant submits that such a section is not a ‘sealing section’”.  The Office has already addressed the above, but again notes that Appellant’s arguments are not commensurate in scope with the action rejection and further, by definition, the prior art provides the referenced sections and also includes the above portions.  
On page 15, Appellant then states “Likewise, to the extent that the second “section” in the annotated FIG. 3 above provides an interior surface adhering to the interior surface of the first sealing section, Appellant submits that the second “section” does not include the claimed first film, lamination layer and second film.”  The Office has already addressed the above, but again notes that Appellant’s arguments are not commensurate in scope with the action rejection and further, by definition, the prior art provides the referenced sections and also includes the above portions.  
Appellant then states that the prior art does disclose a “an interior frangible layer comprising a pressure sensitive adhesive resin” in claims 1 and 26.  For claim 1, the Office notes that Renger discloses a first film (2, 8, with layers on 7 and also including an interior frangible layer with psa as in paragraphs 70-72 including portion between 2 in figure 3).  For claim 26, the Office notes that Appellant has not provided the above with the claims.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., psa in claim 26) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In reference, to the above, Appellant merely provides “first film comprising a first exterior layer, an interior frangible layer and a second exterior layer positioned adjacent to the interior frangible layer” of which the Renger discloses a first film that the above two exterior layers (either 2 or 8) with an interior frangible layer (such as portion of 3 and adjacent 4 that is frangible as shown in figure 3).  
Appellant then states on page 16 “Appellant respectfully submits that no rationale has been provided for the alternative obviousness rejections of claims 1, 3-5 and 25-27. Instead, the sole rationale provided in the Office Action is based on alleged anticipatory disclosures in Renger. However, as set forth above, Renger does not disclose all of the features of independent claims 1, 26 and 27. Accordingly, Appellant submits that the Office Action fails to establish prima facie obviousness because Renger does not otherwise teach or suggest the missing claimed features, and the Office Action has not provided any rationale to modify Renger to arrive at the claimed invention.”  The Office notes that Appellant has failed to make clear as to what Appellant is referring to by “the alternative obviousness rejections”.  The Office notes Appellant may be referring to the materials and ranges provided in the claims of which the Office has already provided that with respect to the materials, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416. The Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the materials in order to provide materials that provide a desired strength to protect the intended contents while still providing the desired flexibility.  With respect to the ranges provided, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range (such as to thicknesses) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.  The Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ranges provided such as thicknesses also in order to provide that provide a desired strength to protect the intended contents while still providing the desired flexibility.  Appellant then argues that the provided materials and ranges provided by Appellant are patentable features.  The Office again notes that The Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the materials in order to provide materials that provide a desired strength to protect the intended contents while still providing the desired flexibility.  And the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ranges provided such as to the thicknesses also in order to provide a desired strength to protect the intended contents while still providing the desired flexibility, such as to prevent movement of the package and laminate without damaging the laminate and package thereby protecting the intended contents further.
Accordingly, Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office maintains the rejections.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735     
                                                                                                                                                                                                   /CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.